UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7887



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY LAMAR MORTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CR-02-242; CA-05-470)


Submitted: February 16, 2006              Decided: February 23, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Troy Lamar Morton, Appellant Pro Se. Douglas Scott Broyles,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Troy Lamar Morton, a federal prisoner, seeks to appeal

the district court’s order dismissing his motion filed pursuant to

Fed. R. Civ. P. 60(b), which the district court construed as a

successive 28 U.S.C. § 2255 (2000) motion.            The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).        A certificate of appealability

will not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”           28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment   of   his    constitutional   claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Morton

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.

           Additionally, we construe Morton’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255.          See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).        In order to obtain


                                  - 2 -
authorization to file a successive § 2255 motion, a prisoner must

assert claims based on either: (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

that would be sufficient to establish by clear and convincing

evidence   that   no   reasonable   factfinder     would    have   found   the

petitioner guilty of the offense.           28 U.S.C. §§ 2244(b)(2), 2255

(2000). Morton’s claims do not satisfy either of these conditions.

We therefore deny authorization to file a successive § 2255 motion.

We   dispense   with   oral   argument   because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 3 -